Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
January 4, 2007, by and among VeriFone Holdings, Inc., a Delaware corporation
(the “Company”), VeriFone, Inc., a Delaware corporation (“Employer”), and
Douglas G. Bergeron (“Executive”).

WHEREAS THE Company, Employer and Executive are parties to that certain Senior
Management Agreement, dated as of July 1, 2002, as amended by the Amendment to
Senior Management Agreement, dated as of December 27, 2004 (as so amended, the
“Senior Management Agreement”), which provided for among other things, the terms
and conditions of Executive’s investment in equity securities in the Company as
well as employment and compensation; and

WHEREAS Employer desires to continue to employ Executive on the terms and
conditions set forth herein, and Executive is also willing to continue such
employment on such terms and conditions;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this agreement hereby agree as follows:


1.                                       EMPLOYMENT.  EMPLOYER AGREES TO
CONTINUE TO EMPLOY EXECUTIVE AND EXECUTIVE AGREES TO ACCEPT SUCH EMPLOYMENT FOR
THE RENEWAL PERIOD BEGINNING AS OF THE DATE HEREOF AND ENDING UPON EXECUTIVE’S
SEPARATION PURSUANT TO SECTION 1(E) HEREOF (THE “EMPLOYMENT PERIOD”).


(A)                                  POSITION AND DUTIES.


(I)            DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL SERVE AS THE CHIEF
EXECUTIVE OFFICER OF EMPLOYER AND SHALL HAVE THE DUTIES, RESPONSIBILITIES AND
AUTHORITY IMPLIED BY SUCH POSITION, INCLUDING, WITHOUT LIMITATION, THE
RESPONSIBILITIES ASSOCIATED WITH ALL ASPECTS OF THE DAILY OPERATIONS OF EMPLOYER
AND THE IDENTIFICATION, NEGOTIATION, COMPLETION AND INTEGRATION OF ANY
ACQUISITIONS MADE BY THE COMPANY, EMPLOYER OR THEIR SUBSIDIARIES (AS DEFINED
BELOW), SUBJECT TO THE POWER AND AUTHORITY OF THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) TO EXPAND OR LIMIT SUCH DUTIES, RESPONSIBILITIES AND
AUTHORITY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


(II)                                  EXECUTIVE SHALL REPORT TO THE BOARD, AND
EXECUTIVE SHALL DEVOTE HIS BEST EFFORTS AND HIS FULL BUSINESS TIME AND ATTENTION
TO THE BUSINESS AND AFFAIRS OF THE COMPANY, EMPLOYER AND THEIR SUBSIDIARIES;
PROVIDED THAT DURING THE EMPLOYMENT PERIOD THE EXECUTIVE SHALL BE ENTITLED TO
(A) SERVE, AFTER APPROPRIATE CONSULTATION WITH THE BOARD, ON CORPORATE, CIVIC OR
CHARITABLE BOARDS OR COMMITTEES, (B) DELIVER LECTURES AND FULFILL SPEAKING
ENGAGEMENTS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG AS SUCH ACTIVITIES

1


--------------------------------------------------------------------------------





DO NOT INTERFERE SUBSTANTIALLY WITH THE PERFORMANCE OF THE EXECUTIVE’S
RESPONSIBILITIES TO THE COMPANY UNDER THIS AGREEMENT.


(B)                                 SALARY AND BONUS.  DURING THE EMPLOYMENT
PERIOD, EMPLOYER WILL PAY EXECUTIVE A BASE SALARY (THE “ANNUAL BASE SALARY”) OF
$700,000 PER ANNUM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2007, SUBJECT TO
ADJUSTMENT IN SUBSEQUENT YEARS BY THE BOARD, UPON RECOMMENDATION OF THE BOARD’S
COMPENSATION COMMITTEE (THE “COMPENSATION COMMITTEE”).  FOR THE YEAR ENDING
OCTOBER 31, 2007, EXECUTIVE SHALL ALSO BE ELIGIBLE FOR AN ANNUAL CASH BONUS OF
$900,000, WHICH WILL BE SUBJECT TO ADJUSTMENT IN SUBSEQUENT YEARS AT THE
DISCRETION OF THE COMPENSATION COMMITTEE (THE “ANNUAL TARGET BONUS”).  THE
ACTUAL AMOUNT OF EXECUTIVE’S ANNUAL CASH BONUS MAY RANGE FROM 0% TO 200% OF THE
ANNUAL TARGET BONUS DEPENDING ON THE COMPANY’S PERFORMANCE AS DETERMINED BY THE
COMPENSATION COMMITTEE.


(C)           BENEFITS.  DURING THE EMPLOYMENT PERIOD, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL
EMPLOYEE BENEFIT AND OTHER PLANS, PRACTICES, POLICIES AND PROGRAMS AND FRINGE
BENEFITS ON A BASIS NO LESS FAVORABLE THAN THAT PROVIDED TO OTHER EXECUTIVE
OFFICERS OF THE COMPANY.


(D)           UPFRONT EQUITY GRANTS.  ON THE EFFECTIVE DATE, THE EXECUTIVE SHALL
BE GRANTED AWARDS (AS DEFINED IN THE COMPANY’S 2006 EQUITY INCENTIVE PLAN) WITH
THE TERMS AND CONDITIONS SET BY THE BOARD AND THE COMPENSATION COMMITTEE.


(E)           SEPARATION.  THE EMPLOYMENT PERIOD WILL CONTINUE UNTIL (X)
EXECUTIVE’S RESIGNATION, DISABILITY (AS DEFINED BELOW) OR DEATH, (Y) THE BOARD
DECIDES TO TERMINATE EXECUTIVE’S EMPLOYMENT WITH OR WITHOUT CAUSE, OR (Z) THE
TERM OF THIS AGREEMENT ENDS. THE INITIAL TERM OF THIS AGREEMENT SHALL COMMENCE
ON THE DATE HEREOF AND, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH THE TERMS
HEREOF, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL OCTOBER 31, 2009. THIS
AGREEMENT SHALL, WHEN SIX MONTHS REMAIN IN THE INITIAL TERM OR IN A SUBSEQUENT
TERM (THE “AUTOMATIC RENEWAL DATE”), AUTOMATICALLY EXTEND FOR AN ADDITIONAL 12
MONTHS, UNLESS THE COMPANY OR EMPLOYER DELIVERS WRITTEN NOTICE TO EXECUTIVE OF
THE COMPANY’S INTENT NOT TO RENEW PRIOR TO THE AUTOMATIC RENEWAL DATE.


(I)                                     TERMINATION FOR CAUSE.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY EMPLOYER FOR CAUSE (AS DEFINED BELOW), EXECUTIVE
WILL RECEIVE NO BENEFITS OR COMPENSATION (OTHER THAN UNPAID ANNUAL BASE SALARY
OR ACCRUED BENEFITS, AS THE CASE MAY BE), EXCEPT AS REQUIRED BY LAW.


(II)           TERMINATION WITHOUT CAUSE OR RESIGNATION WITH GOOD REASON.  IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EMPLOYER WITHOUT CAUSE OR EXECUTIVE
RESIGNS WITH GOOD REASON, (I) EXECUTIVE SHALL BE ENTITLED TO RECEIVE A
CONTINUATION OF MEDICAL BENEFITS ON SUBSTANTIALLY THE SAME TERMS AS IN EFFECT AT
THE TIME IMMEDIATELY PRECEDING THE TERMINATION DURING THE TWO-YEAR PERIOD
COMMENCING ON THE DATE OF TERMINATION AND (II) DURING THE ONE YEAR PERIOD
COMMENCING ON THE DATE OF TERMINATION (THE “INITIAL SEVERANCE PERIOD”), EMPLOYER
SHALL PAY TO EXECUTIVE AN AGGREGATE AMOUNT EQUAL TO HIS ANNUAL BASE SALARY PLUS
THE AMOUNT OF BONUS RECEIVED BY EXECUTIVE WITH RESPECT TO THE IMMEDIATELY
PREVIOUS FULL FISCAL YEAR (THE “PRIOR YEAR BONUS”), PAYABLE IN EQUAL
INSTALLMENTS ON THE EMPLOYER’S REGULAR SALARY PAYMENT DATES. EMPLOYER MAY (IN
ITS SOLE

2


--------------------------------------------------------------------------------





DISCRETION) ELECT TO EXTEND THE INITIAL SEVERANCE PERIOD FOR ONE ADDITIONAL
ONE-YEAR PERIOD (THE “ADDITIONAL SEVERANCE PERIOD”) BY PROVIDING EXECUTIVE
WRITTEN NOTICE OF SUCH EXTENSION NO LESS THAN 60 DAYS PRIOR TO THE LAST DAY OF
THE INITIAL SEVERANCE PERIOD AND PAYING EXECUTIVE AN ADDITIONAL AMOUNT EQUAL TO
HIS ANNUAL BASE SALARY PLUS THE PRIOR YEAR BONUS, PAYABLE IN EQUAL INSTALLMENTS
ON THE EMPLOYER’S REGULAR SALARY PAYMENT DATES. THE AMOUNTS PAYABLE DURING THE
ADDITIONAL SEVERANCE PERIOD PURSUANT TO THIS SECTION 1(E) SHALL BE REDUCED BY
THE AMOUNT OF ANY COMPENSATION EXECUTIVE RECEIVES WITH RESPECT TO ANY OTHER
EMPLOYMENT DURING SUCH PERIOD. UPON REQUEST FROM TIME TO TIME, EXECUTIVE SHALL
FURNISH EMPLOYER WITH A TRUE AND COMPLETE CERTIFICATE SPECIFYING ANY SUCH
COMPENSATION EARNED OR RECEIVED BY HIM DURING SUCH PERIOD.


(III)                               RESIGNATION WITHOUT GOOD REASON.  IF
EXECUTIVE RESIGNS WITHOUT GOOD REASON AND PROVIDES 90 DAYS WRITTEN NOTICE PRIOR
TO TERMINATION OF EMPLOYMENT, EXECUTIVE IS ENTITLED TO THE ANNUAL BASE SALARY
AND OTHER BENEFITS ACCRUED THROUGH THE TERMINATION DATE OF THE EXECUTIVE’S
EMPLOYMENT, AND NO ADDITIONAL COMPENSATION.


(IV)          TERMINATION BY DISABILITY OR DEATH.  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE EXECUTIVE’S DISABILITY OR DEATH, EXECUTIVE SHALL RECEIVE THE
ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION, AND, IN THE CASE OF
DISABILITY, A CONTINUATION OF MEDICAL BENEFITS ON SUBSTANTIALLY THE SAME TERMS
FOR 18 MONTHS FOLLOWING THE DATE OF TERMINATION.


2.             CONFIDENTIAL INFORMATION.


(A)                                  OBLIGATION TO MAINTAIN CONFIDENTIALITY.
EXECUTIVE ACKNOWLEDGES THAT THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY
HIM DURING THE COURSE OF HIS PERFORMANCE UNDER THIS AGREEMENT CONCERNING THE
BUSINESS AND AFFAIRS OF THE COMPANY, EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES
AND AFFILIATES (AS DEFINED BELOW) ARE THE PROPERTY OF THE COMPANY, EMPLOYER OR
SUCH SUBSIDIARIES AND AFFILIATES, INCLUDING INFORMATION CONCERNING ACQUISITION
OPPORTUNITIES IN OR REASONABLY RELATED TO THE COMPANY’S AND EMPLOYER’S BUSINESS
OR INDUSTRY OF WHICH EXECUTIVE BECOMES AWARE DURING THE EMPLOYMENT PERIOD.
THEREFORE, EXECUTIVE AGREES THAT HE WILL NOT DISCLOSE TO ANY UNAUTHORIZED PERSON
(AS DEFINED BELOW) OR USE FOR HIS OWN ACCOUNT ANY OF SUCH INFORMATION,
OBSERVATIONS OR DATA WITHOUT THE BOARD’S WRITTEN CONSENT, UNLESS AND TO THE
EXTENT THAT THE AFOREMENTIONED MATTERS, (I) BECOME GENERALLY KNOWN TO AND
AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S ACTS OR
OMISSIONS TO ACT, (II) WAS KNOWN TO EXECUTIVE PRIOR TO EXECUTIVE’S EMPLOYMENT
WITH EMPLOYER, THE COMPANY OR ANY OF THEIR SUBSIDIARIES AND AFFILIATES, OR (III)
IS REQUIRED TO BE DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER.
EXECUTIVE AGREES TO DELIVER TO THE COMPANY AT A SEPARATION, OR AT ANY OTHER TIME
THE COMPANY MAY REQUEST IN WRITING, ALL MEMORANDA, NOTES, PLANS, RECORDS,
REPORTS AND OTHER DOCUMENTS (AND COPIES THEREOF) RELATING TO THE BUSINESS OF THE
COMPANY, EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES (INCLUDING,
WITHOUT LIMITATION, ALL ACQUISITION PROSPECTS, LISTS AND CONTACT INFORMATION)
THAT HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


(B)                                 OWNERSHIP OF PROPERTY.  EXECUTIVE
ACKNOWLEDGES THAT ALL INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS,
METHODS, PROCESSES, PROGRAMS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, AND ALL
SIMILAR OR RELATED INFORMATION (WHETHER OR NOT PATENTABLE) THAT RELATE TO

3


--------------------------------------------------------------------------------





THE COMPANY’S, EMPLOYER’S OR ANY OF THEIR RESPECTIVE SUBSIDIARIES’ OR
AFFILIATES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT, OR
EXISTING OR FUTURE PRODUCTS OR SERVICES AND THAT ARE CONCEIVED, DEVELOPED,
CONTRIBUTED TO, MADE, OR REDUCED TO PRACTICE BY EXECUTIVE (EITHER SOLELY OR
JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE COMPANY, EMPLOYER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES (INCLUDING ANY OF THE FOREGOING THAT
CONSTITUTES ANY PROPRIETARY INFORMATION OR RECORDS) (“WORK PRODUCT”) BELONG TO
THE COMPANY, EMPLOYER OR SUCH SUBSIDIARY OR AFFILIATE AND EXECUTIVE HEREBY
ASSIGNS, AND AGREES TO ASSIGN, ALL OF THE ABOVE WORK PRODUCT TO THE COMPANY,
EMPLOYER OR TO SUCH SUBSIDIARY OR AFFILIATE. ANY COPYRIGHTABLE WORK PREPARED IN
WHOLE OR IN PART BY EXECUTIVE IN THE COURSE OF HIS WORK FOR ANY OF THE FOREGOING
ENTITIES SHALL BE DEEMED A “WORK MADE FOR HIRE” UNDER THE COPYRIGHT LAWS, AND
THE COMPANY, EMPLOYER OR SUCH SUBSIDIARY OR AFFILIATE SHALL OWN ALL RIGHTS
THEREIN. TO THE EXTENT THAT ANY SUCH COPYRIGHTABLE WORK IS NOT A “WORK MADE FOR
HIRE,” EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY, EMPLOYER OR
SUCH SUBSIDIARY OR AFFILIATE ALL RIGHT, TITLE, AND INTEREST, INCLUDING WITHOUT
LIMITATION, COPYRIGHT IN AND TO SUCH COPYRIGHTABLE WORK.  EXECUTIVE SHALL
PROMPTLY DISCLOSE SUCH WORK PRODUCT AND COPYRIGHTABLE WORK TO THE BOARD AND
PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD (WHETHER DURING OR AFTER
THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM THE COMPANY’S, EMPLOYER’S OR
SUCH SUBSIDIARY’S OR AFFILIATE’S OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, AND OTHER INSTRUMENTS).


(C)           THIRD PARTY INFORMATION.  EXECUTIVE UNDERSTANDS THAT THE COMPANY,
EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES WILL RECEIVE FROM
THIRD PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY
INFORMATION”) SUBJECT TO A DUTY ON THE COMPANY’S, EMPLOYER’S AND THEIR
RESPECTIVE SUBSIDIARIES’ AND AFFILIATES’ PART TO MAINTAIN THE CONFIDENTIALITY OF
SUCH INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES. DURING THE
EMPLOYMENT PERIOD AND THEREAFTER, AND WITHOUT IN ANY WAY LIMITING THE PROVISIONS
OF SECTION 2(A) ABOVE, EXECUTIVE WILL HOLD THIRD PARTY INFORMATION IN THE
STRICTEST CONFIDENCE AND WILL NOT DISCLOSE TO ANYONE (OTHER THAN PERSONNEL OF
THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES WHO NEED TO
KNOW SUCH INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY, EMPLOYER OR
THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES) OR USE, EXCEPT IN CONNECTION WITH
HIS WORK FOR THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES, THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY A MEMBER OF
THE BOARD IN WRITING.


(D)                                 USE OF INFORMATION OF PRIOR EMPLOYERS. 
DURING THE EMPLOYMENT PERIOD, EXECUTIVE WILL NOT IMPROPERLY USE OR DISCLOSE ANY
CONFIDENTIAL INFORMATION OR TRADE SECRETS, IF ANY, OF ANY FORMER EMPLOYERS OR
ANY OTHER PERSON TO WHOM EXECUTIVE HAS AN OBLIGATION OF CONFIDENTIALITY, AND
WILL NOT BRING ONTO THE PREMISES OF THE COMPANY, EMPLOYER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES ANY UNPUBLISHED DOCUMENTS OR ANY PROPERTY
BELONGING TO ANY FORMER EMPLOYER OR ANY OTHER PERSON TO WHOM EXECUTIVE HAS AN
OBLIGATION OF CONFIDENTIALITY WITH RESPECT TO SUCH UNPUBLISHED DOCUMENTS OR
PROPERTY UNLESS CONSENTED TO IN WRITING BY THE FORMER EMPLOYER OR PERSON.
EXECUTIVE WILL USE IN THE PERFORMANCE OF HIS DUTIES ONLY INFORMATION THAT IS (I)
GENERALLY KNOWN AND USED BY PERSONS WITH TRAINING AND EXPERIENCE COMPARABLE TO
EXECUTIVE’S AND THAT IS (X) COMMON KNOWLEDGE IN THE INDUSTRY OR (Y) IS OTHERWISE
LEGALLY IN THE PUBLIC DOMAIN, (II) IS OTHERWISE PROVIDED OR DEVELOPED BY THE
COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR (III)
IN THE CASE OF MATERIALS, PROPERTY OR INFORMATION

4


--------------------------------------------------------------------------------





BELONGING TO ANY FORMER EMPLOYER OR OTHER PERSON TO WHOM EXECUTIVE HAS AN
OBLIGATION OF CONFIDENTIALITY, APPROVED FOR SUCH USE IN WRITING BY SUCH FORMER
EMPLOYER OR PERSON.


3.             NONCOMPETITION AND NONSOLICITATION.  EXECUTIVE ACKNOWLEDGES THAT
IN THE COURSE OF HIS EMPLOYMENT WITH EMPLOYER HE WILL BECOME FAMILIAR WITH THE
COMPANY’S, EMPLOYER’S AND THEIR RESPECTIVE SUBSIDIARIES’ TRADE SECRETS AND WITH
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY, EMPLOYER AND SUCH
SUBSIDIARIES AND THAT HIS SERVICES WILL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY
VALUE TO THE COMPANY AND EMPLOYER AND SUCH SUBSIDIARIES. THEREFORE, EXECUTIVE
AGREES THAT:


(A)                                  NONCOMPETITION.  DURING THE EMPLOYMENT
PERIOD AND (I) IN THE EVENT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
BOARD WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD REASON, DURING THE PERIOD
BEGINNING ON THE DATE OF TERMINATION AND ENDING ON THE LAST DAY OF THE INITIAL
SEVERANCE PERIOD OR ON THE LAST DAY OF THE ADDITIONAL SEVERANCE PERIOD, IF
EMPLOYER ELECTS TO EXTEND THE INITIAL SEVERANCE PERIOD PURSUANT TO SECTION 1(E)
HEREOF, OR (II) IN THE EVENT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY
OTHER REASON, DURING THE PERIOD OF TWO YEARS THEREAFTER (SUCH ONE OR TWO YEAR
PERIOD, AS THE CASE MAY BE, THE “NONCOMPETE PERIOD”), HE SHALL NOT, ANYWHERE IN
THE WORLD, DIRECTLY OR INDIRECTLY OWN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT
WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING
WITH THE BUSINESSES OF THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES OR
ANY BUSINESS IN WHICH THE COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES HAS ENTERTAINED DISCUSSIONS OR HAS REQUESTED AND RECEIVED
INFORMATION RELATING TO THE ACQUISITION OF SUCH BUSINESS BY THE COMPANY,
EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES DURING THE SIX-MONTH PERIOD
IMMEDIATELY PRIOR TO THE SEPARATION.


(B)           NONSOLICITATION.  DURING THE EMPLOYMENT PERIOD AND THE NONCOMPETE
PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY (I)
INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY, EMPLOYER OR THEIR
RESPECTIVE SUBSIDIARIES TO LEAVE THE EMPLOY OF THE COMPANY, EMPLOYER OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY,
EMPLOYER AND ANY OF THEIR RESPECTIVE SUBSIDIARIES AND ANY EMPLOYEE THEREOF, (II)
HIRE ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY, EMPLOYER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES WITHIN 180 DAYS PRIOR TO THE TIME SUCH EMPLOYEE WAS
HIRED BY EXECUTIVE, (III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER,
LICENSEE OR OTHER BUSINESS RELATION OF THE COMPANY, EMPLOYER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES TO CEASE DOING BUSINESS WITH THE COMPANY, EMPLOYER OR
SUCH SUBSIDIARY OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY AND ANY
SUBSIDIARY OR (IV) DIRECTLY OR INDIRECTLY ACQUIRE OR ATTEMPT TO ACQUIRE AN
INTEREST IN ANY BUSINESS RELATING TO THE BUSINESS OF THE COMPANY, EMPLOYER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES AND WITH WHICH THE COMPANY, EMPLOYER AND
ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS ENTERTAINED DISCUSSIONS OR HAS
REQUESTED AND RECEIVED INFORMATION RELATING TO THE ACQUISITION OF SUCH BUSINESS
BY THE COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN THE TWO-YEAR
PERIOD IMMEDIATELY PRECEDING A SEPARATION.


(C)                                  ENFORCEMENT.  IF, AT THE TIME OF
ENFORCEMENT OF SECTION 2 OR THIS SECTION 3, A COURT HOLDS THAT THE RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
HERETO AGREE THAT THE MAXIMUM DURATION, SCOPE OR GEOGRAPHICAL AREA REASONABLE
UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR
AREA AND

5


--------------------------------------------------------------------------------





THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM DURATION, SCOPE AND AREA PERMITTED BY LAW. BECAUSE EXECUTIVE’S
SERVICES ARE UNIQUE AND BECAUSE EXECUTIVE HAS ACCESS TO CONFIDENTIAL
INFORMATION, THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD BE AN INADEQUATE
REMEDY FOR ANY BREACH OF THIS AGREEMENT. THEREFORE, IN THE EVENT A BREACH OR
THREATENED BREACH OF THIS AGREEMENT, THE COMPANY, EMPLOYER, THEIR RESPECTIVE
SUBSIDIARIES OR THEIR SUCCESSORS OR ASSIGNS MAY, IN ADDITION TO OTHER RIGHTS AND
REMEDIES EXISTING IN THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT JURISDICTION
FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE,
OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR
OTHER SECURITY).


(D)           ADDITIONAL ACKNOWLEDGMENTS.  EXECUTIVE ACKNOWLEDGES THAT THE
PROVISIONS OF THIS SECTION 3 ARE IN CONSIDERATION OF: (I) EMPLOYMENT WITH THE
EMPLOYER, AND (II) ADDITIONAL GOOD AND VALUABLE CONSIDERATION AS SET FORTH IN
THIS AGREEMENT. IN ADDITION, EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE
RESTRICTIONS CONTAINED IN SECTION 2 AND THIS SECTION 3 DO NOT PRECLUDE EXECUTIVE
FROM EARNING A LIVELIHOOD, NOR DO THEY UNREASONABLY IMPOSE LIMITATIONS ON
EXECUTIVE’S ABILITY TO EARN A LIVING. IN ADDITION, EXECUTIVE ACKNOWLEDGES
(I) THAT THE BUSINESS OF THE COMPANY, EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES
WILL BE INTERNATIONAL IN SCOPE AND WITHOUT GEOGRAPHICAL LIMITATION, (II)
NOTWITHSTANDING THE STATE OF INCORPORATION OR PRINCIPAL OFFICE OF THE COMPANY,
EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE
EXECUTIVES OR EMPLOYEES (INCLUDING THE EXECUTIVE), IT IS EXPECTED THAT THE
COMPANY AND EMPLOYER WILL HAVE BUSINESS ACTIVITIES AND HAVE VALUABLE BUSINESS
RELATIONSHIPS WITHIN ITS INDUSTRY THROUGHOUT THE WORLD, AND (III) AS PART OF HIS
RESPONSIBILITIES, EXECUTIVE WILL BE TRAVELING AROUND THE WORLD IN FURTHERANCE OF
EMPLOYER’S BUSINESS AND ITS RELATIONSHIPS.  EXECUTIVE AGREES AND ACKNOWLEDGES
THAT THE POTENTIAL HARM TO THE COMPANY AND EMPLOYER OF THE NON-ENFORCEMENT OF
SECTION 2 AND THIS SECTION 3 OUTWEIGHS ANY POTENTIAL HARM TO EXECUTIVE OF ITS
ENFORCEMENT BY INJUNCTION OR OTHERWISE.  EXECUTIVE ACKNOWLEDGES THAT HE HAS
CAREFULLY READ THIS AGREEMENT AND HAS GIVEN CAREFUL CONSIDERATION TO THE
RESTRAINTS IMPOSED UPON EXECUTIVE BY THIS AGREEMENT, AND IS IN FULL ACCORD AS TO
THEIR NECESSITY FOR THE REASONABLE AND PROPER PROTECTION OF CONFIDENTIAL AND
PROPRIETARY INFORMATION OF THE COMPANY AND EMPLOYER NOW EXISTING OR TO BE
DEVELOPED IN THE FUTURE.  EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES THAT EACH
AND EVERY RESTRAINT IMPOSED BY THIS AGREEMENT IS REASONABLE WITH RESPECT TO
SUBJECT MATTER, TIME PERIOD AND GEOGRAPHICAL AREA.


4.                                       DEFINITIONS.

“Affiliate” means with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

“Cause” means (i) the commission of a felony, (ii) willful conduct tending to
bring the Company, Employer or any of their respective Subsidiaries into
substantial public disgrace or disrepute, (iii) substantial and repeated failure
to perform duties of the office held by Executive as reasonably directed by the
Board, (iv) gross negligence or willful misconduct with respect to the Company,
Employer or any of their respective Subsidiaries or any of their customers or
suppliers involving willful dishonesty or fraud, (v) any material breach by
Executive of his material obligations under this Agreement or any material
written policies of the Company or (vi) the Executive’s disqualification or bar
by any governmental or self-regulatory authority from serving in any of the
capacities contemplated by this Agreement.  In each case above the burden of
proving such action or omission is a “Cause” event shall be with Employer.

6


--------------------------------------------------------------------------------




In addition, Employer agrees it will permit Executive an opportunity to be heard
by the Board before such dismissal. For purposes of this definition, an act or
omission may by considered “willful” only if done in bad faith without a
reasonable belief that such act or omission was in the best interest of the
Employer or the Company.

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is unable to
effectively perform the essential functions of Executive’s duties as determined
by the Board in good faith.

“Good Reason” means (i) any action by the Company or Employer which results in a
material reduction in Executive’s title, status, authority or responsibility as
Chief Executive Officer of Employer; (ii) a failure of the Company to nominate
the Executive for election to the Board; or (iii) a reduction in Executive’s
Annual Base Salary, in each case without the prior written consent of Executive;
provided, that in order to constitute a resignation with Good Reason, Executive
must resign within thirty (30) days of an event which constitutes Good Reason.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Separation” means the time that Executive ceases to be employed by the Company,
Employer or their respective Subsidiaries for any reason

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.


5.                                       NOTICES.  ANY NOTICE PROVIDED FOR IN
THIS AGREEMENT MUST BE IN WRITING AND MUST BE EITHER PERSONALLY DELIVERED,
DELIVERED VIA FACSIMILE, MAILED BY FIRST CLASS MAIL (POSTAGE PREPAID AND RETURN
RECEIPT REQUESTED) OR SENT BY REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES
PREPAID) TO THE RECIPIENT AT THE ADDRESS BELOW INDICATED:

7


--------------------------------------------------------------------------------


If to Employer or the Company:

VeriFone Holdings, Inc.

2099 Gateway Place, Suite 600

San Jose, CA 95110

Attention: Chairman, Compensation Committee

Facsimile: (408) 232-7889

If to Executive:

Douglas G. Bergeron

c/o VeriFone Holdings, Inc.

2099 Gateway Place, Suite 600

San Jose, CA 95110

Facsimile: (408) 232-7889

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.


6.             GENERAL PROVISIONS.


(A)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


(B)           COMPLETE AGREEMENT.  THIS AGREEMENT EMBODIES THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, THAT MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


(C)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS (INCLUDING BY MEANS OF FACSIMILE), EACH OF WHICH IS DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


(D)           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE, THE COMPANY, THE EMPLOYER AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED THAT THE RIGHTS AND OBLIGATIONS OF EXECUTIVE UNDER THIS
AGREEMENT SHALL NOT BE ASSIGNABLE.


(E)           CHOICE OF LAW.  THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE

8


--------------------------------------------------------------------------------





(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.


(F)            REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT (INCLUDING THE
INVESTORS AS THIRD-PARTY BENEFICIARIES) WILL BE ENTITLED TO ENFORCE ITS RIGHTS
UNDER THIS AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES AND COSTS (INCLUDING
ATTORNEY’S FEES) CAUSED BY ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO
EXERCISE ALL OTHER RIGHTS EXISTING IN ITS FAVOR.  THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF
THE PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION
APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING
ANY BOND OR DEPOSIT) FOR SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


(G)           AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY, EMPLOYER
AND THE EXECUTIVE.


(H)           INSURANCE.  THE COMPANY OR EMPLOYER, AT ITS DISCRETION, MAY APPLY
FOR AND PROCURE IN ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE AND/OR DISABILITY
INSURANCE ON EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED AVAILABLE. EXECUTIVE
AGREES TO COOPERATE IN ANY MEDICAL OR OTHER EXAMINATION, SUPPLY ANY INFORMATION,
AND TO EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER INSTRUMENTS IN WRITING AS
MAY BE REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE SUCH INSURANCE. EXECUTIVE
HEREBY REPRESENTS THAT HE HAS NO REASON TO BELIEVE THAT HIS LIFE IS NOT
INSURABLE AT RATES NOW PREVAILING FOR HEALTHY MEN OF HIS AGE.


(I)            BUSINESS DAYS.  IF ANY TIME PERIOD FOR GIVING NOTICE OR TAKING
ACTION HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY, SUNDAY OR HOLIDAY IN SAN
JOSE, CA, THE TIME PERIOD SHALL BE AUTOMATICALLY EXTENDED TO THE BUSINESS DAY
IMMEDIATELY FOLLOWING SUCH SATURDAY, SUNDAY OR HOLIDAY.


(J)            INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF
EXECUTIVE.  THE COMPANY, EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY OR ANY OF
ITS SUBSIDIARIES TO EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING
TAXES, EXCISE TAXES, OR EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH RESPECT TO
EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY, INCLUDING,
WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY
OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED EQUITY. IN THE EVENT THE
COMPANY OR ITS SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR WITHHOLDINGS,
EXECUTIVE SHALL INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY AMOUNTS PAID
WITH RESPECT TO ANY SUCH TAXES, TOGETHER WITH ANY INTEREST, PENALTIES AND
RELATED EXPENSES THERETO.


(K)           REASONABLE EXPENSES.  THE COMPANY AGREES TO PAY ANY REASONABLE
FEES AND EXPENSES OF EXECUTIVE’S COUNSEL ARISING IN CONNECTION WITH THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT.

9


--------------------------------------------------------------------------------





(L)            DIRECTORS’ AND OFFICERS’ INSURANCE.  EACH OF THE COMPANY AND
EMPLOYER AGREE THAT IT SHALL OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT DURING
THE TERM OF EXECUTIVE’S EMPLOYMENT HEREUNDER DIRECTORS’ AND OFFICERS’ INSURANCE
POLICIES IN AMOUNTS AND WITH COVERAGES CUSTOMARY FOR ENTITIES OF THE SIZE AND
WITH THE TYPE OF BUSINESS OF THE COMPANY AND EMPLOYER, RESPECTIVELY.

* * * * *

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first written above.

 

VERIFONE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Barry Zwarenstein

 

 

Name: Barry Zwarenstein

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

VERIFONE, INC.

 

 

 

 

 

By:

/s/ Barry Zwarenstein

 

 

Name: Barry Zwarenstein

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

/s/ Douglas G. Bergeron

 

 

Douglas G. Bergeron

 

11


--------------------------------------------------------------------------------